Name: Commission Regulation (EEC) No 714/93 of 26 March 1993 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regards to potatoes
 Type: Regulation
 Subject Matter: international trade;  trade;  regions of EU Member States;  plant product;  tariff policy
 Date Published: nan

 No L 74/42 Official Journal of the European Communities 27. 3 . 93 COMMISSION REGULATION (EEC) No 714/93 of 26 March 1993 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regards to potatoes During the period 1 April to 31 October 1993, the delivery of pottoes falling within CN headings 0701 90 51 , 0901 90 59 and 0701 90 90 from third countries and the rest of the Community to the Canary Islands, shall be limited to the quantities as set out in the Annex.' ; 2. the following Annex is added : ANNEX Distribution of the quantities referred to in Article 10 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 21 thereof, Whereas Article 21 of Regulation (EEC) No 1601 /92 provides for a restriction on deliveries of ware potatoes to the Canary Islands from third countries or from the rest of the Community, in order to avoid disturbance of the market during the periods which are crucial for the marketing of the Canary Islands' production ; whereas it is appropriate to fix the sensitive period as well as the maximum quantities of potatoes to be delivered to the Canary Islands during 1993 ; whereas it is appropriate to amend Article 10 of Commission Regulation (EEC) No 21 68/92 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, Month Quantity (tonnes) April 3 700 May 500 June 100 July 100 August 100 September 1 50 October 4 350 ' HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 2168/92 is hereby amended as follows : 1 . the first indent of Article 10 ( 1 ) is replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 378, 23. 12. 1992, p . 23 . 0 OJ No L 217, 31 . 7. 1992, p. 44 .